DISSENTING OPINION.
WOODSON, J.
While I concur in many things stated in the majority opinion written herein, yet I dissent from the conclusions reached by the majority of my brethren.
The Constitution of the United States and the statutes enacted in pursuance thereof confer original and exclusive jurisdiction upon the United States district courts to hear and determine all bankruptcy proceedings. The filing of the petition in bankruptcy in the district court of the United States for the Northern District of Illinois against the Acme Harvester Oo. gave that court exclusive jurisdiction over all the property and effects of the company, and no other court, State or Federal, has any authority to interfere therewith. The filing of the petition was a caveat to all the world and constructively, at least, placed all of the company’s assets in custodia legis wherever located in the United States; and it was not necessary, as the majority opinion seems to hold, for the district court *253to have first adjudged the company a bankrupt before its jurisdiction could become complete and exclusive. The adjudication in bankruptcy fixes the status of the property and vests the title thereof in the trustee in bankruptcy for the use and benefit of the creditors, and is not one of the necessary steps to be taken in order to confer jurisdiction. The court must first acquire jurisdiction before it can adjudge one a bankrupt, otherwise it would be taking his property without due process of law.
All the authorities hold that whenever a -court of competent authority takes jurisdiction of a cause, that fact must of necessity exclude the .jurisdiction of all other courts over the same cause, as well as all of 'the incidents thereto, excepting only such courts as are given appellate and supervising control over them. The reason for this rule seems to be that when such a court takes jurisdiction of a particular case with all the incidents thereto, there remains nothing of it to which the jurisdiction of another court could attach — no case, no parties, no subject-matter is left exposed to the authority of another •court. [State ex rel. v. Reynolds, 209 Mo. l. c. 182.]
II.
Concede for the sake of the argument only that the District Court of the United States for the Northern District of Illinois has been tardy and negligent in adjudicating the Acme Harvester Company a bankrupt, yet that fact would not oust it of jurisdiction over the case. That misconduct, if misconduct it is, should be corrected in the Federal and not in the State courts. The former have ample competency to do whatever in that respect may be necessary. “This principle is essential to the proper and orderly administration of the laws; and while its observation might be required on the grounds of judicial comity and courtesy, it does- not rest upon such considerations *254exclusively, but is enforced to prevent unseemly, expensive and dangerous conflicts of jurisdiction and of' processes. If interference may come from one side, it may be from the other also, and what is begun may be reciprocated indefinitely.” [Maclean v. Wayne Circuit Judge, 52 Mich. l. c. 258-9; State ex rel. v. Reynolds, supra, l. c. 184.]
III.
Nor am I able to concur in the conclusion reached' in the majority, opinion to the effect that the United States District Court of Illinois has abandoned its-jurisdiction over the bankruptcy proceedings instituted against the Acme Harvester Company.
Clearly, there is nothing contained in this record which would warrant this court in so holding. The-letter written by D. L. Forgan to plaintiff is no evidence of an abandonment. It does not purport to-have been written by authority of that court nor does it have any binding authority upon that court; and it would be a novel proceeding indeed for us to hold on the strength of that letter that the court had renounced jurisdiction over the case. By so holding we might invite the writing of many such letters, and thereby jeopardize the jurisdiction of this- and other courts over many cases which have been pending and undisposed of for much longer periods than the one during which that case has been pending in that court.
Nor am I of the opinion that a lawyer of this bar possesses the authority, either by written or oral statements, to oust this or any other court of its jurisdiction over a cause pending therein.
The jurisdiction of courts does not rest upon such a precarious foundation but is bottomed upon the laws-of the country, and they cannot be deprived of their jurisdiction except by their own orders or by the orders and judgments of those courts which have appellate or supervising control over them.
*255But upon the other hand, this record affirmatively shows that the district court has not abandoned its jurisdiction over the proceedings, because it shows that on October 3rd, 1904, that court issued an injunction against respondent restraining and enjoining it from the further prosecution of this case until further ordered by that court. The issuance of that injunction is wholly at variance with the idea of abandonment of jurisdiction; and if it be conceded, as contended by counsel for respondent (which I do not believe) that said district court possessed no authority to issue an injunction against a non-resident of Illinois, still that fact would not alter the other fact that it still retained jurisdiction and was making orders therein, which is inconsistent with the contention that, said court had abandoned its jurisdiction over the cause.
Tn my judgment the District Court of the United States for the Northern District of Illinois still possesses jurisdiction over the bankruptcy proceedings mentioned, and that the circuit court of Jackson county was without jurisdiction and authority to try this cause.
I am, therefore, of the opinion that the judgment of the circuit court should be reversed and the cause, dismissed.
Lamm and Graves, JJ., concur.